     Case 2:20-cv-07932-MWF-PLA Document 22 Filed 01/04/21 Page 1 of 1 Page ID #:155



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA

10                                        WESTE51 DIVISION

11
      5<$19,17&+DQLQGLYLGXDO
12                                        )         Case No. &9-0:)-3L$x
                                          )
13                     Plaintiff,         )         ORDER RE STIPULATED PROTECTIVE
                                          )         ORDER
14                        v.              )
      &2817<2)/26$1*(/(6D0XQLFLSDO )
15    (QWLW\DQG'2(6WKURXJK     )
                                          )
16                   Defendant.           )
                                          )
17                                        )
18

19          Having considered the papers, and finding that good cause exists, the Parties’ Stipulated
20    Protective Order is granted.
21          IT IS SO ORDERED.
22

23    DATED: January 4, 2021
                                                                   PAUL L. ABRAMS
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
